DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements filed October 18, 2022, have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) are being considered by the examiner, and initial copied is attached herewith.

Claim Status
Claim 7-10 are withdrawn as a species not elected as pertaining to elected Species A figure 2 and Invention II of the instant application.
Claims 1-6 being examined on their merits.
Claims 1-10 are currently pending.

Claim Objections
Claim 7 is objected to because of the following informality:  “For any amendment being filed in response to restriction or election of species requirement and any subsequent amendment, any claims which are non-elected must have the status identifier (withdrawn)” (see MPEP 714(II)(C)(A). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brommer et al. (US20150104686A1).

	As to Claim 1, Brommer discloses a battery stack, comprising: a plurality of substantially rectangular body-shaped battery cells (A cell block for a battery includes a plurality of electrochemical single cells [0005]… prismatic flat cells [0006]); 
first and second end plates respectively disposed at, a first end and a second end in a stacking direction of the plurality of battery cells, which are stacked in a short direction of the battery cells (Two pressure plates 10 which in each case are situated on a transverse side of the cell block, i.e., on an end-face side of the cell block 1 [0043], see Figure 2);

    PNG
    media_image1.png
    538
    676
    media_image1.png
    Greyscale

(Brommer, Figure 2, annotated for illustration)
	a restraint band configured to restrain the first and second end plates, and to apply a stacking direction load to the battery cells, which are stacked between first and second end plates (Tensioning elements 5,”restraint band,” are necessary for proper tensioning of the single cells 3 in the cell block 1, [0054]… tensioning elements 5, designed as tension rods…from one pressure plate 10 to…the other pressure plate 10 in an integrally bonded, form-fit, and/or force-fit manner [0056], see Figure 5); 

    PNG
    media_image2.png
    549
    808
    media_image2.png
    Greyscale

(Brommer, Figure 5, annotated for illustration)
	and a load change suppression member configured to suppress change in the stacking direction load acting on the battery cells by pressing the pair of first and second end plates in a case in which an ambient temperature of the battery cells or a cell temperature of the battery cells has changed. (The tensioning or pressing, which advantageously takes place mechanically by means of the temperature control plate [0009]…The temperature control plates 4 are used for controlling the temperature of the single cells 3, i.e., cooling and/or heating the single cells 3, [0037]… The temperature control plates 4 are each situated between the pressure plates 10 in order to transmit a tensioning force or pressing force from one pressure plate 10 to the other, i.e., from one side of the cell block 1 to the other, [0043])

	As to Claim 2 and 3, the rejection of claim 1 is incorporated, Brommer discloses the load change suppression member comprises a spacer (Temperature control plate (4)) that is disposed between the first and second end plates such that a first end of the spacer, abuts the first end plate and a second end of the spacer abuts the second end plate  (Temperature control unit 4, see Figure 2), 
	and that has a larger coefficient of linear expansion than the restraint band. (Tensioning elements 5, which are not designed as a temperature control plate 4 [0036]… tensioning elements 5 are designed as tension rods [0055]). Where a tension rod would have a lower coefficient of expansion to allow for a non-variable amount of tension, or the temperature control plate 4 would provide a larger coefficient of expansion in able to perform as a heating and cooling member [0037].

    PNG
    media_image3.png
    697
    957
    media_image3.png
    Greyscale

(Brommer, Figure 2, annotated for illustration)
	and a heater configured to heat the spacer. (The Peltier element or the heating pad is situated, for example, on a rear side of the temperature control plate 4 facing away from the single cells 3. [0037], as applied to claim 3)

	As to Claim 4, the rejection of claim 3 is incorporated, Brommer discloses a temperature detection unit configured to detect the cell temperature of the battery cells or the ambient temperature of the battery cells (Temperature control plate 4 is to be coupled to a temperature control circuit, [0037]); 
	and a heater control unit configured to drive the heater in a case in which the cell temperature or the ambient temperature detected by the temperature detection unit is equal to or higher than a predetermined temperature. (The temperature control plates 4 are used for controlling the temperature of the single cells 3, i.e., cooling and/or heating the single cells 3, in order to keep them at an optimal operating temperature or in an optimal operating temperature range [0037])

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 5, and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukada et al. (JP2009238606A), and as evidence by Chemistry: Atoms First 2e, Flowers, Rice University, page 410, Fig. 8.12.

	As to Claim 1, Fukada discloses a battery stack, comprising: a plurality of substantially rectangular body-shaped battery cells [0044], Figure 4; 
	first and second end plates respectively disposed at, a first end and a second end in a stacking direction of the plurality of battery cells, which are stacked in a short direction of the battery cells (Base 311 that functions as a restraint plate of the battery stack 20 [0046] along with U-shaped member (125) [0048] as shown in Figure 4 in the short battery cells stacking direction) ; 
	a restraint band configured to restrain the first and second end plates, and to apply a stacking direction load to the battery cells, which are stacked between the first and second end plates (Belt-shaped restraining member 32 [0045], Figure 4); 
	and a load change suppression member (Pressure holding unit 12) configured to suppress change in the stacking direction load acting on the battery cells by pressing the first and second end plates in a case in which an ambient temperature of the battery cells or a cell temperature of the battery cells has changed 
	(Pressure holding unit 12 that holds the pressure applied to the battery stack 20 
in a predetermined pressure range when the battery stack 20 is restrained by the battery device module unit 31 and the restraining member 32. Since the spring 126 is expanded and contracted even if the battery case generates heat or the internal pressure increases, the restraint load does not increase and the output reduction of the battery pack can be suppressed [0055]). Where spring 126 expanding and contracting in response to the battery cell's response to pressure or temperature as a linear relationship exist in a constant volume as evidence by Chemistry: Atoms First 2e, Flowers, Rice University, page 408, Fig. 8.12.
	

    PNG
    media_image4.png
    648
    1030
    media_image4.png
    Greyscale

(Fukada, Figure 4, annotated for illustration)

	As to Claim 5,the rejection of claim 1 is incorporated, Fukada the load change suppression member comprises (Pressure holding unit 12): a spacer (spring 126) that is disposed between the first end plate and one wall part such that a first end of the spacer abuts the first end plate and a second end of the spacer abuts the one wall part (Spring 126 abuts first end plate (124) and wall part as shown in figure 4); 

    PNG
    media_image5.png
    531
    796
    media_image5.png
    Greyscale

(Fukada, Figure 4, modified and annotated for illustration)

	and a heater configured to heat the spacer (Heaters 319 and 320 having heat insulation properties are provided on the outer battery tanks 20. m, 20. m + 1, 20. n is prevented from being cooled by heat conduction, and even when the temperature of the battery tank is lowered, the battery tank is heated by supplying a current to generate heat.[0051].,Whereby heating the battery tank would result in heating the springs 126).
 wherein another of the second end plate abuts on another wall part. (End plate 124 abuts wall part (32) as shown in Figure 4 above)

	As to claim 6, the rejection of claim 5 is incorporated, Fukada discloses a temperature detection unit configured to detect the cell temperature of the battery cells
or the ambient temperature of the battery cells (The pressure sensor 319a that detects the pressure applied to the battery stack 20. [0058] Where in a constant volume pressure and temperature have a linear correlation as evidenced by Chemistry: Atoms First 2e, Flowers, Rice University, page 418, Fig. 8.12); 
	and a heater control unit configured to drive the heater in a case in which the cell temperature or the ambient temperature detected by the temperature detection unit is equal to or lower than a predetermined temperature. (When the outside air temperature is low, the outside battery tank is cooled by heat conduction and becomes a low temperature. In general, since the output of the battery decreases when the temperature is low, the heat insulating panel heaters 319 and 320 are provided with the outer battery tanks. It is provided to prevent the low temperature. That is, the heat insulation panel heaters 319 and 320 having heat insulation properties are provided on the outer battery tanks is prevented from being cooled by heat conduction, and even when the temperature of the battery tank is lowered, the battery tank is heated by supplying a current to generate heat. [0051].

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 have been considered but are moot because, in light of the amendments, and thus new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Applicant argues Fukada does not teach two end plates at opposing ends. The office respectfully disagrees as shown in figure 4 a plurality of battery cells are stacked within one compartment with endplates (base 311) and (125).
Applicant argues Fukada teaches away with paragraphs [0003]-[0007] however it should be noted Fukada relies on the deficiencies of conventional fixed sizing to increasing cost [0007] thereby promoting the invention of Fukada.
	It should be noted; Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) (The invention was directed to an epoxy impregnated fiber-reinforced printed circuit material. The applied prior art reference taught a printed circuit material similar to that of the claims but impregnated with polyester-imide resin instead of epoxy. The reference, however, disclosed that epoxy was known for this use, but that epoxy impregnated circuit boards have "relatively acceptable dimensional stability" and "some degree of flexibility," but are inferior to circuit boards impregnated with polyester-imide resins. The court upheld the rejection concluding that applicant’s argument that the reference teaches away from using epoxy was insufficient to overcome the rejection since "Gurley asserted no discovery beyond what was known in the art." Id. at 554, 31 USPQ2d at 1132.). Furthermore, "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	

	Fujishima et al. (US20190229310A1) Battery module with displacement adjustment.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BART A HORNSBY whose telephone number is (313)446-6637. The examiner can normally be reached 9:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew T Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BART HORNSBY
Examiner
Art Unit 1728




/Maria Laios/Primary Examiner, Art Unit 1727